Alexander Del Giorno, J.
This is a motion for an order dismissing the claim upon the ground that the claimant has failed diligently to prosecute his claim.
The claim is for damages against the State for injuries caused by the alleged negligence of the State resulting in the death of claimant’s intestate.
The court will confine itself to a consideration of the minutes of the calendar call of February 16, 1959, which it has procured in order to determine this motion properly. On that day claimant’s attorney made an application to Honorable Bernard Ryan, Presiding Judge of the court, informing the court that there was pending in Supreme Court, Kings County, a companion action to the instant claim and stating that if the Supreme Court action *2were to be disposed of first successfully, either by verdict or settlement, the instant claim would be discontinued. Upon the suggestion of Judge Ryan and upon the consent of the Attorney-General, the claim was then marked for General Calendar, with the understanding that if claimant were to be successful in the Supreme Court action, a stipulation of discontinuance would be given to the Attorney-General; otherwise a statement of readiness would be filed and the case restored to the Trial Calendar.
In view of the foregoing, the motion is denied, without prejudice to a renewal thereof if the case shall not have been restored to the Trial Calendar before the January 1960 Term. At the calendar call of January, 1960, the claimant may present his reasons for his inability to proceed with this trial, if there be any valid reasons.
Settle order on notice accordingly.